DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          ELY A. BELLORIN,
                              Appellant,

                                    v.

QUANTUM FOUNDATION, INC. d/b/a JFK MEDICAL CENTER, ETC.,
                       Appellee.

                              No. 4D19-367

                          [February 27, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; James Nutt, Judge; L.T. Case No. 2016CA007346.

  Douglas F. Eaton of Eaton & Wolk, PL, Miami, for appellant.

  Donna M. Krusbe of Billing, Cochran, Lyles, Mauro, & Ramsey, P.A.,
West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

WARNER, KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.